       6:20-cr-00071-RAW Document 63 Filed in ED/OK on 02/18/21 Page 1 of 14




                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF OKLAHOMA

UNITED STATES OF AMERICA,                        )
                                                 )
                       Plaintiff,                )
                                                 )
v.                                               )          Case No. CR-20-71-RAW
                                                 )
DEMARCO LATREL PATTERSON,                        )
                                                 )
                       Defendant.                )

                                            ORDER


         Before the court are the parties’ Objections [Docket. Nos. 55 & 56] to Magistrate Judge

West’s Findings and Recommendation [Docket. No. 47] concerning Defendant Demarco Latrel

Patterson’s Motion to Suppress Evidence [Docket. No. 33].

         Under 28 U.S.C. § 636(b)(1)(B), the district court may designate a Magistrate Judge to

hear certain pretrial motions, including a motion to suppress evidence in a criminal case. United

States v. Orrego-Fernandez, 78 F.3d 1497, 1501 (10th Cir. 1996). Pursuant to Federal Rule of

Criminal Procedure 59(b)(3), the district court must consider any objection de novo, and “may

accept, reject, or modify the objection, receive further evidence, or resubmit the matter to the

magistrate judge with instructions.” An additional hearing is not, however, required. A district

court is required to make a de novo determination, not to hold a de novo hearing. United States v.

Watkins, 760 F.3d 1271, 1284 (11th Cir. 2014) (quoting United States v. Raddatz, 447 U.S. 667,

674 (1980)). The court has reviewed the written transcript of the evidentiary hearing [Docket No.

48].




                                                1
    6:20-cr-00071-RAW Document 63 Filed in ED/OK on 02/18/21 Page 2 of 14




                                        BACKGROUND

       In June 2019, Matt Youngblood, a Deputy with the McIntosh County Sheriff’s Office,

began investigating an alleged sexual encounter between Defendant and a fourteen-year-old girl.

On July 1, 2019, Deputy Youngblood encountered Defendant’s girlfriend at an apartment complex

in which Defendant was believed to reside. Deputy Youngblood told the girlfriend that he wanted

to speak with Defendant, and the girlfriend indicated she would pass that information along to

Defendant. Later that day, Defendant contacted the Checotah Police Department and agreed to

meet Deputy Youngblood there. During that meeting, Deputy Youngblood read to Defendant his

Miranda rights, although Defendant was not under arrest, and Defendant agreed to speak with

Deputy Youngblood. Deputy Youngblood then interviewed Defendant, who admitted to engaging

in sexual acts consistent with those alleged by the fourteen-year-old girl, and he provided a written

statement describing aspects of his encounter with the girl. Thereafter, Deputy Youngblood

informed Defendant that he had a search warrant for Defendant’s DNA, which Defendant provided

in the form of a buccal swab. Deputy Youngblood then placed Defendant under arrest and

transported him to jail. In September 2020, the Government filed an Indictment against Defendant

accusing him of committing one count of Sexual Abuse of a Minor in Indian Country, in violation

of 18 U.S.C. §§ 1151, 1153, 2243(a), and 2246(2)(A) [Docket No. 2].

       Defendant’s motion to suppress seeks exclusion of four categories of evidence, citing the

Fourth Amendment as the basis for the exclusions [Docket No. 33, at 1–3]. First, Defendant

requests exclusion of “[a]ll evidence, including statements made by Defendant . . . obtained or

derived . . . from the interrogation of [Defendant] by Deputy Matthew Youngblood . . . who was

acting outside his jurisdictional authority as a state law enforcement officer.” [Id. at 1]. Second,

Defendant asks the court to exclude “[a]ll evidence obtained or derived from the . . . illegal,



                                                 2
    6:20-cr-00071-RAW Document 63 Filed in ED/OK on 02/18/21 Page 3 of 14




warrantless arrest of [Defendant]” because Deputy Youngblood was acting beyond his

jurisdictional authority [Id. at 2]. Third, Defendant argues that the court should exclude all

evidence obtained from the issuance of a search warrant—specifically, DNA swabs—because the

state court that issued it lacked subject matter jurisdiction over the case [Id.]. Finally, Defendant

seeks exclusion of evidence derived from his subsequent prosecution in the Oklahoma state courts,

which has since been vacated, on the grounds that the state court lacked jurisdiction to conduct

those proceedings [Id. at 2–3].

       The Magistrate Judge’s Findings and Recommendation concluded that Deputy

Youngblood acted entirely in good faith in conducting his investigation while believing that he

had jurisdiction to investigate the alleged crime and arrest Defendant [Docket No. 47, at 10–13].

However, the Magistrate Judge determined that the good faith exception to the exclusionary rule

should apply only to the DNA evidence collected pursuant to a search warrant, but not to the

evidence collected following Defendant’s warrantless arrest [Id. at 7–10, 12–13]. The Magistrate

Judge also found that Defendant engaged in a consensual encounter with Deputy Youngblood at

the Checotah Police Department and also briefly addressed the voluntariness of Defendant’s

statements during that encounter [Id. at 13–14]. Finally, the Magistrate Judge concluded that the

evidence collected following Defendant’s arrest was fruit of the poisonous tree and should be

excluded [Id. at 14–15].




                                                 3
     6:20-cr-00071-RAW Document 63 Filed in ED/OK on 02/18/21 Page 4 of 14




                                                   ANALYSIS

         The court must begin this Order with some housekeeping made necessary by matters

Defendant raised in his Objections. 1 Specifically, Defendant, for the very first time in this case,

asserted that his confession to Deputy Matt Youngblood was involuntary and should be suppressed

on that basis [Docket No. 56, at 23–31]. This is an argument under the Fifth Amendment, not the

Fourth Amendment, which is the basis of Defendant’s motion. Additionally, Defendant did not

raise this argument during the evidentiary hearing as an additional basis for exclusion of his

statements. Defendant further raised, for the first time, an objection to the admission of his written

statement to Deputy Youngblood on the basis that it is more prejudicial than probative under

Federal Rule of Evidence 403 [Id. at 31–34]. Finally, although Defendant raised the matter in his

initial motion, the Magistrate Judge did not address Defendant’s brief contention that evidence of

his prior state case should be excluded because Oklahoma lacked jurisdiction to charge him with

the offenses [Docket No. 33, at 2–3, 10–11].

         The court declines to address these arguments. As to Defendant’s objections regarding his

statements, both oral and written, they were not properly raised in Defendant’s initial motion and,

as such, were not referred to the Magistrate Judge for consideration. It is improper for Defendant

to make those arguments for the first time in his objections to the Magistrate Judge’s Findings and

Recommendation. See United States v. Garfinkle, 261 F.3d 1030, 1031 (10th Cir. 2001) (“In this

circuit, theories raised for the first time in objections to the magistrate judge's report are deemed



1
  The court notes here that Defendant’s objections significantly exceed the maximum length permitted for such filings.
The Local Criminal Rules of this District do not provide a maximum length for briefs, but they adopt the Local Civil
Rules “[w]hen appropriate.” LCrR 1.2. The Local Civil Rules allow for a maximum of twenty-five pages without
leave of court. LCvR 7.1(c). Defendant’s objections are thirty-four pages long [Docket No. 56]. Ultimately, this
issue is rendered moot by the fact that Defendant’s excess pages raise arguments the court does not consider. The
court also notes that Defendant improperly filed a reply brief regarding his motion to suppress evidence [Docket No.
39]; the Local Criminal Rules do not permit the filing of reply briefs without leave of court. See LCrR 12.1(e)
(providing deadlines for the filing of motions and responses, but not replies).

                                                          4
     6:20-cr-00071-RAW Document 63 Filed in ED/OK on 02/18/21 Page 5 of 14




waived.”); United States v. Mendoza-Alarcon, --- Fed. Appx. ---, 2020 WL 7066329, at *5 (10th

Cir. Dec. 3, 2020) (concluding that § 2255 petitioner waived additional theory regarding

ineffective assistance of counsel claim where he did not assert it before magistrate judge); United

States v. Ruiz, CIV No. 19-0976 JCH/KBM, 2020 WL 6482693, at *7 (D.N.M. Nov. 4, 2020)

(holding that new theory supporting § 2255 petitioner’s claim of ineffective assistance of counsel

was waived because he did not raise it until objections to magistrate judge’s recommendation).

The court recognizes that the Magistrate Judge’s Findings and Recommendation very briefly

addressed the voluntariness of Defendant’s statements, but did so in the context of examining

whether Defendant engaged in a consensual encounter with Deputy Youngblood for the purposes

of exclusion under the Fourth Amendment [Docket No. 47, at 13–14]. The court does not believe

this makes Defendant’s objections an appropriate vehicle to litigate, for the first time, his extensive

Fifth Amendment voluntariness arguments. Additionally, Defendant’s arguments concerning both

his written statement being inadmissible under Federal Rule of Evidence 403 and his effort to seek

exclusion of evidence pertaining to his prior convictions are properly raised in motions in limine,

not a motion to suppress evidence.

       This leaves the court with only one dispute it must resolve: Whether it should adopt the

Magistrate Judge’s recommendations concerning the good faith exception to the exclusionary rule.

       I.      McGirt and Jurisdiction

       In July 2020, the United States Supreme Court issued its ruling in McGirt v. Oklahoma,

holding that Congress did not disestablish the Muscogee (Creek) Nation Reservation, which was

created prior to Oklahoma’s statehood. --- U.S. ---, 140 S. Ct. 2452, 2482 (2020). The most visible

short-term consequence of McGirt is the vacatur of state court criminal convictions for Native

American individuals whose crimes were committed within the lands now understood to be part



                                                  5
     6:20-cr-00071-RAW Document 63 Filed in ED/OK on 02/18/21 Page 6 of 14




of the Muscogee (Creek) Nation Reservation. The Major Crimes Act gives the federal government

exclusive jurisdiction over certain crimes committed by Native Americans within “Indian

Country”—which includes the Muscogee (Creek) Nation Reservation—and state courts may not

conduct proceedings concerning such crimes. 18 U.S.C. § 1153; McGirt, 140 S. Ct. at 2478. This

is one example of such a case.

       In light of the McGirt decision, there is no doubt that the state court lacked jurisdiction to

issue the search warrant in this case and, in the absence of a properly effectuated cross-deputization

agreement, that Deputy Youngblood lacked jurisdictional authority to arrest Defendant. There

was, indeed, a cross-deputization agreement between Oklahoma’s law enforcement agencies and

the Muscogee (Creek) Nation [See Docket No. 37-1]. However, that agreement explicitly stated

that officers of Oklahoma agencies did not automatically receive cross-deputization and that they

must receive their commissions on an individual basis, by written application of their employing

agency [Id. at 6]. The evidence shows that Deputy Youngblood had not been cross-deputized in

the manner prescribed by the agreement. The question at issue is whether these jurisdictional

deficiencies require exclusion of the evidence Deputy Youngblood obtained during the course of

his investigation.

       II.     Good Faith Exception to the Exclusionary Rule

       The Fourth Amendment to the United States Constitution protects “[t]he right of the people

to be secure in their persons, houses, papers, and effects, against unreasonable searches and

seizures.” U.S. Const. amend. IV. Courts have adopted a rule to exclude evidence from use in

criminal trials when that evidence is seized in violation of the Fourth Amendment. Herring v.

United States, 555 U.S. 135, 139 (2009). This rule is intended to safeguard Fourth Amendment

rights through deterrence of improper conduct. Id. But courts have also ruled that where exclusion



                                                  6
     6:20-cr-00071-RAW Document 63 Filed in ED/OK on 02/18/21 Page 7 of 14




would not serve the ends of deterrence, an exception to the rule may apply. Id. (quoting United

States v. Leon, 468 U.S. 897, 909 (1984). “Where suppression [of the evidence] fails to yield

‘appreciable deterrence,’ exclusion is ‘clearly . . . unwarranted.’ ” Davis v. United States, 564 U.S.

229, 237 (2011) (quoting United States v. Janus, 428 U.S. 433, 454 (1976)).

       As a result, courts have adopted the good faith exception to the exclusionary rule. Where

law enforcement officers act in good faith reliance on their belief that their actions do not violate

the Fourth Amendment, the exclusionary rule loses its value as a deterrent and thus will not apply.

See id. at 238–39 (exploring history of exclusionary rule and subsequent development of good

faith exception). Put simply, “the exclusionary rule ‘cannot be expected, and should not be

applied, to deter objectively reasonable law enforcement activity.’ ” United States v. McCane, 573

F.3d 1037, 1042 (10th Cir. 2009) (quoting Leon, 468 U.S. at 919).

           a.      Good Faith Belief

       The court agrees with the Magistrate Judge’s findings that Deputy Youngblood acted

entirely in good faith when he believed he had the authority to investigate, arrest, and collect

evidence from Defendant [Docket No. 47, at 10–11]. Defendant’s claims to the contrary are

wholly without merit; particularly his assertions that McIntosh County and others “chose to make

it a practice to ignore the State Constitution for years,” that Deputy Youngblood “callous[ly]”

ignored the jurisdictional bounds of Indian Country, and that Deputy Youngblood was “willful[ly]

and deliberate[ly]” ignorant of the law [Docket No. 56, at 19–22].

       The court cannot close its eyes and pretend the last century of state court prosecutions did

not happen. As the Chief Justice noted in his dissent to the McGirt holding, Oklahoma “maintained

unquestioned jurisdiction for more than 100 years” over the area now understood to be part of the




                                                  7
     6:20-cr-00071-RAW Document 63 Filed in ED/OK on 02/18/21 Page 8 of 14




Muscogee (Creek) Nation Reservation. 2 McGirt, 140 S. Ct. at 2485 (Roberts, C.J., dissenting).

The Chief Justice’s dissent discussed cases from early in Oklahoma’s statehood in which it went

unquestioned that the state had jurisdiction to try Native Americans for crimes on this land. Id. at

2496–97 (citing, e.g., Jones v. State, 107 P. 738 (1910) (holding that defendant originally charged

under federal laws prior to Oklahoma’s founding was entitled to be tried under those same laws

even though Oklahoma’s state court conducted the proceedings)).

        Put bluntly, Defendant asks the court to declare that Deputy Youngblood acted in willful

ignorance of the law even though the State of Oklahoma has, for the past century, investigated,

arrested, prosecuted, and convicted Native Americans for crimes on the lands in question. Deputy

Youngblood certainly has every right to rely on the regular and consistent practices of not just his

own agency, or even other agencies, but the practices of courts throughout the region in exercising

jurisdiction in the form of search warrants, arrest warrants, and criminal proceedings. To hold that

Deputy Youngblood was unreasonable in relying on that history is no different than penalizing an

officer who relies in good faith on the incorrect findings of a neutral magistrate with respect to a

warrant. See Leon, 468 U.S. at 921 (“In the ordinary case, an officer cannot be expected to question

the magistrate's probable-cause determination or his judgment that the form of the warrant is

technically sufficient . . . . Penalizing the officer for the magistrate's error, rather than his own,

cannot logically contribute to the deterrence of Fourth Amendment violations.”).

        Deputy Youngblood is not an attorney. Indeed, even nine of this country’s pre-eminent

jurists were sharply divided on the question of whether Congress disestablished the Muscogee

(Creek) Nation Reservation. See generally, McGirt, 140 S. Ct. 2452 (holding by a 5–4 decision

that Congress did not disestablish the reservation). Notably, the Tenth Circuit’s Chief Judge


2
  The majority opinion similarly recognized the practice of Oklahoma exercising authority over major crimes in these
lands. McGirt, 140 S. Ct. at 2470 (Gorsuch, J., majority).

                                                         8
    6:20-cr-00071-RAW Document 63 Filed in ED/OK on 02/18/21 Page 9 of 14




Tymkovich, who presided over the panel for Murphy v. Royal—a case raising the same issues as

McGirt—expressed some belief that the reservation may have been de facto disestablished and

that the Supreme Court should consider reviewing the case on that basis. 875 F.3d 896, 967–68

(10th Cir. 2017) (Tymkovich, C.J., concurring in denial of rehearing en banc). It is absurd to say

that Deputy Youngblood, his superiors, or his trainers, should have known better than four of this

nation’s Supreme Court Justices, particularly where they had a century of precedent and practice

buttressing their belief that they had jurisdiction to investigate and perform arrests of Native

Americans on these lands. Deputy Youngblood acted with an objectively reasonable belief that

he had the authority to investigate the alleged crime at issue and arrest Defendant once he

determined he had probable cause to do so. See Heien v. North Carolina, 574 U.S. 54, 67–68

(2014) (holding that officer made an objectively reasonable mistake of law with respect to a vague

statute concerning brake signals). This conclusion is further strengthened by the fact that a neutral

state magistrate issued a search warrant for Defendant’s DNA, which would only have confirmed

Deputy Youngblood’s belief that he had jurisdiction to investigate Defendant and ultimately arrest

him if he had probable cause.

       The court recognizes Defendant’s assertion that the Tenth Circuit’s decision in Murphy v.

Royal, issued first in August 2017 before being superseded by an opinion released in November

2017, should have put Deputy Youngblood and other law enforcement officers on notice regarding

the state of the law and the status of the lands. This argument holds no weight. The Tenth Circuit

stayed issuance of its mandate pending an appeal to the Supreme Court. See Murphy v. Royal,

Case Nos. 07-7068 & 15-7041, Document No. 01019902688 (10th Cir. Nov. 16, 2017). As a

result, that decision lacked the force of law until the Supreme Court affirmed it in July 2020. Sharp

v. Murphy, 140 S. Ct. 2412 (2020) (per curiam). The court will not fault Deputy Youngblood, or



                                                 9
    6:20-cr-00071-RAW Document 63 Filed in ED/OK on 02/18/21 Page 10 of 14




any member of the McIntosh County Sheriff’s Office, for not adhering to a court decision that had

not yet taken effect and could have, at any moment, been reversed by the Supreme Court.

           b.      Good Faith Exception and the Arrest

       Initially, the court notes that there is no meaningful dispute over whether Tenth Circuit

precedent establishes that an officer who performs a warrantless arrest outside of their jurisdiction

does so in violation of the Fourth Amendment. See United States v. Green, 178 F.3d 1099, 1107

(10th Cir. 1999) (“In the context of warrantless arrests, the Fourth Amendment requires only that

the arresting officers have probable cause to believe that the person to be arrested has committed

a crime and that the arresting officers make the arrest within their jurisdiction or under exigent

circumstances.” (internal citations omitted)).         Thus, Deputy Youngblood’s arrest violated

Defendant’s Fourth Amendment rights. Having determined that Deputy Youngblood acted in

good faith belief that he had jurisdiction over the crime in question, the court now turns to the next

question: Whether the evidence obtained as a result of the arrest should be excluded.

       The Magistrate Judge determined that, although Deputy Youngblood acted in good faith,

that did not prevent the application of the exclusionary rule to evidence derived from that arrest

[Docket No. 47, at 9–11]. The Magistrate Judge believed that the absence of Tenth Circuit

precedent holding that an arrest made in violation of federal jurisdictional law came within the

umbrella of the good faith exception compelled that decision [Id. at 11]. The Magistrate Judge’s

recommendation is well-reasoned, but the court disagrees.

       Defendant and the Magistrate Judge cite Ross v. Neff, a Tenth Circuit decision, as part of

their analyses of this issue. In examining Ross, the court believes its rationale militates in favor of

applying the good faith exception. That case involved a Section 1983 claim against a county

deputy for illegal arrest and excessive force. Ross v. Neff, 905 F.2d 1349, 1351 (10th Cir. 1990).



                                                  10
    6:20-cr-00071-RAW Document 63 Filed in ED/OK on 02/18/21 Page 11 of 14




The deputy arrested a Cherokee plaintiff at a baseball field located on Cherokee Indian Tribal Trust

Land. Id. The local sheriff’s office received a call asking for police to come to the field, and the

deputy responded. Id. at 1351–52. Once there, the deputy shot the plaintiff, claiming that he

resisted arrest, and then arrested the plaintiff. Id. at 1352.

        The Tenth Circuit recognized that the baseball field was Indian Country and that the deputy

had no jurisdiction to arrest a Native American on that land. Id. In doing so, however, the Tenth

Circuit noted the deputy could not reasonably have known that his actions violated the Fourth

Amendment. Id. at 1354. The state of the law at that time could be understood to allow state law

enforcement activities on Tribal Trust Lands where federal and tribal authorities had apparently

abdicated all law enforcement responsibilities on the land. Id. As a result, the Tenth Circuit held

the deputy was entitled to qualified immunity from the Section 1983 claim regarding the illegal

arrest. Id.

        While qualified immunity is a different rule from the good faith exception, it seems

reasonable to think that where an officer would be entitled to qualified immunity, the good faith

exception would also apply to any evidence they might have seized in violation of the Fourth

Amendment. The state of the law at the time Deputy Youngblood arrested Defendant was that

McIntosh County deputies had the authority to investigate crimes like those alleged in this case.

The court is reluctant to exclude evidence, thus penalizing the Government, the alleged victim,

and society at large, when Deputy Youngblood would likely receive qualified immunity in the

event of a Section 1983 lawsuit alleging an illegal arrest under Ross.

        Exclusion of evidence obtained in violation of the Fourth Amendment is a “bitter pill” that

society must swallow “only as a ‘last resort.’ ” Davis, 564 U.S. at 237 (quoting Hudson v.

Michigan, 547 U.S. 586, 591 (2006)). The benefits of deterrence offered by suppression must



                                                  11
    6:20-cr-00071-RAW Document 63 Filed in ED/OK on 02/18/21 Page 12 of 14




outweigh the costs it places on society. Id. The court finds that suppressing the evidence derived

from Defendant’s arrest would have no appreciable deterrent effect. Deputy Youngblood acted in

an objectively reasonable manner, and “excluding the evidence will not further the ends of the

exclusionary rule in any appreciable way . . . . Excluding the evidence can in no way affect his

future conduct unless it is to make him less willing to do his duty.” Leon, 468 U.S. at 920.

Recognizing the state of the law as it existed when Deputy Youngblood arrested Defendant, the

only thing suppression would deter is an officer in Deputy Youngblood’s position from doing their

job. Deputy Youngblood could not, realistically, have declined to pursue his investigation and

arrest Defendant without jeopardizing his employment. That being the case, the court finds

exclusion of the evidence is inappropriate and that the good faith exception applies. See, e.g.,

United States v. Wilson, 528 F. Supp. 1129, 1132 (S.D. Fl. 1982) (holding that officers acted in

good faith belief that they were within their territorial jurisdiction in making arrests and that

exclusion of evidence would not be appropriate).

       In making this decision, the court expresses no opinion on the impact of the cross-

deputization agreement and Deputy Youngblood’s lack of a commission under that agreement.

Whether Deputy Youngblood was, or was not, cross-deputized at the time of this investigation

bears no weight in this case because Deputy Youngblood reasonably believed in good faith that

the crime occurred on lands not within Indian Country. But there is no doubt that McGirt changed

the state of the law, and law enforcement agencies must adapt to those changes moving forward.

           c.     Good Faith Exception and the Search Warrant

       Defendant disputes the Magistrate Judge’s determination that the good faith exception

applies to the search warrant for Defendant’s DNA on the basis that the court lacked jurisdiction

to issue that search warrant and Deputy Youngblood did not act in good faith reliance on that



                                               12
       6:20-cr-00071-RAW Document 63 Filed in ED/OK on 02/18/21 Page 13 of 14




warrant [Docket No. 56, at 18–22]. The court’s earlier analysis thoroughly addresses the question

of whether Deputy Youngblood could, in good faith, believe that he—and by extension, the

Oklahoma courts—had jurisdiction over the crime alleged to have happened. He could. Indeed,

he could not reasonably have believed otherwise. Therefore, the good faith exception to the

exclusionary rule applies to the DNA collection. See Leon, 468 U.S. at 921 (holding that good

faith exception applies to facially valid warrants, even where warrant was improperly issued,

noting “[O]nce the warrant issues, there is literally nothing more the policeman can do in seeking

to comply with the law. Penalizing the officer for the magistrate's error, rather than his own, cannot

logically contribute to the deterrence of Fourth Amendment violations.” (internal quotation marks

and citation omitted)).    As such, the court adopts the Magistrate Judge’s Fourth Amendment

analysis with respect to the search warrant and subsequent DNA collection [Docket No. 47, at 12–

13].

         III.   Statements Made During Consensual Encounter

         Defendant does not object to the Magistrate Judge’s finding that Defendant’s meeting with

Deputy Youngblood at the Checotah Police Department was a consensual encounter under the

Fourth Amendment. Instead, he argues that Defendant’s statements during that interview were

coerced in some manner and attacks Deputy Youngblood’s credibility regarding what took place

during the interview [Docket No. 56, at 23–34]. As discussed above, Defendant did not raise this

argument in his original motion that the court referred to the Magistrate Judge. His raising it for

the first time in his objections is improper, and the court will not consider it.

         The court has reviewed the Magistrate Judge’s Findings and Recommendation with respect

to Defendant’s statements to Deputy Youngblood and agrees with the determination that the

interview was part of a consensual encounter that does not constitute a seizure under the Fourth



                                                  13
    6:20-cr-00071-RAW Document 63 Filed in ED/OK on 02/18/21 Page 14 of 14




Amendment [Docket No. 47, at 13 (quoting United States v. Spence, 397 F.3d 1280, 1282–83 (10th

Cir. 2005)]. As such, the court will not exclude the statements as being the product of a Fourth

Amendment violation.

                                        CONCLUSION

       Accordingly, the United States Magistrate Judge’s Findings and Recommendation [Docket

No. 47] are hereby affirmed and adopted, except with respect to the legal conclusion that the good

faith exception to the exclusionary rule does not apply to Deputy Youngblood’s arrest of

Defendant and the evidence obtained subsequent to the arrest. As such, Defendant’s Motion to

Suppress [Docket No. 33] is hereby denied.

               IT IS SO ORDERED this 18th day of February, 2021.




                                               14
